DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/880822, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application 15/880822 fails to provide support or adequate disclosure for the “at least one horizontal channel extending between the central portion of the occlusal stop and the lateral wings” of claim 1, “at least one substantially horizontal channel extending between the occlusal stop and the lateral wings” of claims 8, “at least one substantially horizontal channel extending between the central portion of the occlusal stop and the lateral wings” of claim 21, “indentations in the lateral wings forming . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 5, 20-21, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Roein Peikar et al (US 2017/0156823) in view of Lotte (US 6,364,659).
In regard to claim 1, Roein Peikar discloses an orthodontic appliance (1300) comprising: 
an anterior base (backing portion 1302) for bonding attachment to the lingual surface of an upper anterior tooth of a patient (par 158 which discloses the backing part is configured to be attached to a surface of a tooth and par 157 which discloses attachment to the lingual surface); 
opposing, spaced apart lateral wings (first and second L shaped extension structures 1306 and 1308) extending lingually from the base (see figure 13b);

an occlusal stop (shelf shaped extension structure 1304) having an incisal surface extending lingually from the base (see figure 13b and par 158 which discloses the structure 13047 extending outward from 1302 in a lingual backward direction), said lateral wings being located gingivally with respect to the occlusal stop (see figure 13b where the structures 1306 and 1308 extend to the rear and underneath the structure 1304), said occlusal stop (1304) having a central, laterally extending portion spaced lingually from the lateral wings to create at least one substantially horizontal channel (gap 1312) extending between the central portion of the occlusal stop and the lateral wings (see figure 13b), said horizontal channel (1312) being open and remaining open when the orthodontic appliance is in use (interpreted as intended use, which would be achievable in view of the disclosed feature of figure 13a-b and par 157-159) ;
Roein Peikar fails to disclose the orthodontic appliance being an orthodontic bite plate, the occlusal stop’s incisal surface limiting the upward movement of the patient's lower teeth, and said vertical channel allowing the lateral wings to be compressed together by application of a lateral compressive force to deform the base including the exposed portion of the base between the lateral walls of the vertical channel and thereby release the orthodontic bite plate including the lateral wings, occlusal stop, and base from the tooth.
However, Lotte teaches an orthodontic appliance which acts as a bite plate (see figure 4) which includes an occlusal stop (bite opener 10) having an incisal surface (surface portions 24) 
Therefore, it would be obvious to one of ordinary skill, before the effective filing date of the claimed invention, to modify the lingually attached orthodontic appliance of Roein Peikar to act as a bite plate, to have the occlusal stop’s incisal surface limiting upward movement of the patient's lower teeth, and to have said vertical channel allowing the lateral wings to be compressed together by application of a lateral compressive force to deform the base including the exposed portion of the base between the lateral walls of the vertical channel and thereby release the orthodontic bite plate including the lateral wings, occlusal stop, and base from the tooth as disclosed by Lotte for the purpose of improving patient comfort during therapeutic treatment and to easily de-bond the lingually attached orthodontic appliance. 
In regard to claim 4, Roein Peikar/Lotte discloses the claimed invention as set forth above in claim 1. 

Therefore, it would be obvious to one of ordinary skill in the art, at the time of applicant’s filing to modify Roein Peikar to disclose the lateral walls of the vertical channel diverge at an angle of about 10 to 20 degrees as disclosed by Lotte for the purpose of providing a wider area for the opposing teeth to contact while retaining a small footprint (Lotte col 4, lines 31-40).
In regard to claim 5, Roein Peikar discloses the base (1302) further comprises a bonding pad for bonding attachment to the lingual surface of an upper anterior tooth (figure 13a and par 157).
In regard to claim 20, Roein Peikar discloses an orthodontic appliance (1300) comprising: 
an anterior base (backing portion 1302) for bonding attachment to the lingual surface of an upper anterior tooth of a patient (par 158 which discloses the backing part is configured to be attached to a surface of a tooth and par 157 which discloses attachment to the lingual surface); 
opposing, spaced-apart lateral wings (first and second L shaped extension structures 1306 and 1308) extending lingually from the base (see figure 13b); 
at least one occlusal surface extending lingually from the base to provide an occlusal stop (shelf shaped extension structure 1304); 

Roein Peikar fails to disclose the orthodontic appliance being an orthodontic bite plate, the occlusal stop’s limiting the upward movement of the patient's lower teeth, and said vertical channel allowing the lateral wings to be compressed together by application of a lateral compressive force to deform the base including the exposed portion of the base between the lateral wings of the vertical channel and thereby release the orthodontic bite plate including the lateral wings, occlusal stop, and base from the tooth.
However, Lotte teaches an orthodontic appliance which acts as a bite plate (see figure 4) which includes an occlusal stop (bite opener 10) having an incisal surface (surface portions 24) which extends lingually from a base (base 12) to limit upward movement of the patient’s lower teeth (see figure 4 and col 4, lines 25-31),  and spaced apart lateral wings ( mesial section 18 and distal section 20) defining a vertical channel (channel 32) allowing the lateral wings to be compressed together by application of a lateral compressive force to deform the base including the exposed portion of the base between the lateral walls of the vertical channel and thereby release the orthodontic bite plate including the lateral wings, occlusal stop, and base from the tooth (col 4, line 64-col 5, line 5, where the base is configured into a concave shape after the two wings are collapsed toward one another allowing for a crack in the bonding to the tooth and the removal of the orthodontic appliance) in a lingually placed orthodontic appliance (figure 4) for the purpose of improving patient comfort during therapeutic treatment and to easily debond a lingual orthodontic appliance (col 2, lines 8-20). 
 
In regard to claim 21, Roein Peikar further discloses said lateral wings (1306/1308) are located gingivally with respect to the occlusal stop (1304, see figure 13a/b)) and said occlusal stop (1304) has a central, laterally extending portion spaced lingually from the lateral wings to create at least one substantially horizontal channel (gap 1312) extending between the central portion of the occlusal stop and the lateral wings (see figure 13b), said horizontal channel being open and remaining open when the bite plate is in use (interpreted as intended use, which would be achievable in view of the disclosed feature of figure 13a-b and par 157-159).
In regard to claims 24-25, Roein Peikar/Lotte disclose the claimed invention as set forth above in claims 1 and 20. Additionally, both Roein Peikar and Lotte disclose the occlusal stop being permanently attached to the base (Roein Peikar figure 13b and par 158 and Lotte figure 4). 
Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Roein Peikar et al in view of Lotte as applied to claim 1 and 20 above, and further in view of Voudouris (US 2019/0336248).
In regard to claims 2 and 23, Roein Peikar/Lotte disclose the claimed invention as set forth above in claims 1 and 20, but fail to disclose indentations in the lateral wings forming dimple depressions in the lateral wings for engaging pliers to compress the lateral wings.
However, Voudouris teaches indentations in a lateral wing forming dimple depressions (150) in the lateral wings (lingual protrusions 120) in an orthodontic bracket (110) for engaging pliers to compress the lateral wings (par 49). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Roein Peikar/Lotte to have indentations in the lateral wings forming dimple depressions in the lateral wings for engaging pliers to compress the lateral wings as disclosed by Voudouris for the purpose of providing improved grip for placement of the orthodontic appliance. 
Allowable Subject Matter
Claims 8, 10-11, and 13-19 are allowed.
Claims 6 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to disclose or render obvious to one of ordinary skill an orthodontic bite plate as disclosed in claims 8, 6 and 22, specifically the occlusal stop having a vertical member extending gingivally from the occlusal stop into the vertical channel, the vertical . 
The closest prior art of record being Lotte, which discloses an embodiment which has a vertical member 42a which extends from an occlusal stop 25a into the lateral walls of the vertical channel (see figure 5), but fails to disclose the vertical member being spaced laterally from the lateral walls to enable compression of the lateral wings. The addition of the vertical member of Lotte is insufficient evidence to determine obviousness in the placement of a vertical channel with walls which perform the compression and release operation of the claimed invention, as Lotte fails to disclose the operation of the invention as such. 
Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered but they are not persuasive.
Applicant sets forth in summary on pages 9-10 of Remarks, that Roein Peikar fails to anticipate or render obvious the claimed invention as the device of Roein Peikar is an orthodontic bracket and not a bit plate. The examiner disagrees. In response to applicant's argument that Roein Peikar is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker
In response to applicant's argument that ‘to limit upward movement of the patient’s lower teeth”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, while the applicant discloses the intention to use the orthodontic device of the claimed invention as a bite plate and provides additional functional limitations, it is reasonable based on the placement and structure that the orthodontic bracket/device of Roein Peikar can be used as a bite plate and able to achieve some of the functional limitations as well. With regard to implied structure such as the rigidity/flexibility of the base, the above rejection uses the teachings of Lotte. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N BELK whose telephone number is (571)272-9671.  The examiner can normally be reached on Mon. -Fri. 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.N.B./            Examiner, Art Unit 3772                                                                                                                                                                                            /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772